Case 1:20-mc-00258-LEK-RT Document 1 Filed 07/14/20 Page 1 of 3   PageID #: 1




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

HARRY YEE #3790
Assistant U.S. Attorney
300 Ala Moana Boulevard, Rm. 6-100
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-3752
Email: Harry.Yee@usdoj.gov

STEPHEN R. TERRELL (CA Bar No. 210004)
Attorney
Torts Branch, Civil Division
United States Department of Justice
P.O. Box 888
Washington, DC 20044
Telephone: (202) 353-1651
Facsimile: (202) 616-5200
Email:      stephen.terrell2@usdoj.gov

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


IN RE: APPLICATION OF                )   MISC. NO.
STEPHEN TERRELL TO                   )
PRACTICE BEFORE THE COURT            )   APPLICATION TO APPEAR ON
                                     )   BEHALF OF THE UNITED
                                     )   STATES; DECLARATION OF
                                     )   STEPHEN R. TERRELL
                                     )

      APPLICATION TO APPEAR ON BEHALF OF UNITED STATES
Case 1:20-mc-00258-LEK-RT Document 1 Filed 07/14/20 Page 2 of 3   PageID #: 2
Case 1:20-mc-00258-LEK-RT Document 1 Filed 07/14/20 Page 3 of 3   PageID #: 3
